Exhibit 10.35

 

MATTEL, INC.

DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)



--------------------------------------------------------------------------------

Table of Contents

 

                    Page

1.

   Eligibility    1

2.

   Participation    1    (a)    Election to Participate    1    (b)   
Enrollment Form    2    (c)    Duration of Deferral Election    2

3.

   Deferred Compensation Accounts    2    (a)    Investment Election    2    (b)
   No Actual Investment    2    (c)    Crediting of Accounts Generally    3   
   (i)    Subaccounts    3       (ii)    Timing of Credits.    3       (iii)   
Performance    3    (d)    Stock Equivalent Sub-Account and Restricted Stock
Unit Sub-Account    4       (i)    Dividends    4       (ii)    Recapitalization
or Reorganization of Company    4       (iii)    Shares Subject to Plan    4   
(e)    Change of Investment Elections    4    (f)    Administrative Discretion
   5    (g)    Compliance with the Exchange Act.    5    (h)    Vesting of
Amounts Credited to Restricted Stock Unit Sub-Account    5    (i)    Interest
Accrual Sub-Account    5

4.

   Distribution    6   

(a)

   Distribution Election    6   

(b)

   Distribution Options    6   

(c)

   Form of Distributions    7   

(d)

   Death    7   

(e)

   Installment Distributions    7   

(f)

   Change in Control    7   

(g)

   Hardship Distribution    8

5.

   Miscellaneous    8   

(a)

   Assignment Prohibited    8   

(b)

   Benefits Unfunded    8   

(c)

   Grantor Trust    8   

(d)

   Account Statements    9   

(e)

   Nonforfeitable Benefit    9   

(f)

   Amendment    9   

(g)

   Termination    9   

(h)

   Withholding    9   

(i)

   Governing Law    10   

(j)

   Gender, Tense, and Headings    10   

(k)

   Successors and Assigns    10   

(l)

   Disputes    10



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

                    Page   

(m)

   Full Satisfaction    10   

(n)

   Plan Administrator    10   

(o)

   Section 409A Compliance.    11

6.

   Definitions    11   

(a)

   Account    11   

(b)

   Administrator    11   

(c)

   Beneficiary    12   

(d)

   Board    12   

(e)

   Change in Control    12   

(f)

   Code    12   

(g)

   Common Stock    12   

(h)

   Company    12   

(i)

   Deferrals    12   

(j)

   Director    12   

(k)

   Effective Date    12   

(l)

   Enrollment Form    12   

(m)

   Exchange Act    12   

(n)

   Fair Market Value    12   

(o)

   Hardship    12   

(p)

   Hardship Distribution    13   

(q)

   Interest Accrual Sub-Account    13   

(r)

   Investment Fund    13   

(s)

   Participant    13   

(t)

   Plan    13   

(u)

   Plan Year    13   

(v)

   Restatement Effective Date    13   

(w)

   Restricted Stock Unit Sub-Account    13   

(x)

   RSU Award    13   

(y)

   Severance    14   

(z)

   Stock Equivalent Sub-Account    14   

(aa)

   Valuation Date    14



--------------------------------------------------------------------------------

MATTEL, INC.

DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)

 

PREAMBLE

 

Mattel, Inc., a Delaware corporation (the “Company”), hereby amends and restates
the Mattel, Inc. Deferred Compensation Plan for Non-Employee Directors (this
“Plan”), effective as of January 1, 2009 (the “Restatement Effective Date”). The
Company adopted this Plan effective as of July 1, 1998, and previously amended
this Plan effective as of August 17, 2000. The Company wishes to amend and
restate this Plan to conform the written terms of this Plan to the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended from time to
time (the “Code”).

 

Words and phrases used in this Plan with the first letter capitalized shall have
the meanings specified in Section 6 unless otherwise specified.

 

1. Eligibility

 

Each Director is eligible to participate in this Plan and shall continue to be
eligible to participate in this Plan until he or she ceases to be a Director,
whether by reason of his or her Severance or death.

 

2. Participation

 

(a) Election to Participate. Prior to the beginning of any Plan Year and during
the period specified by the Administrator from time to time, each eligible
Director may elect to participate in this Plan by directing that all or any part
of the compensation (including all of the Common Stock amount earned as an RSU
Award) which would otherwise have been payable currently for services as a
Director (including any periodic and/or annual retainer, Board and committee
meeting fees (including any special committee fees) and any additional annual
retainer payable for services as a chair or member of a committee of the Board
but excluding expense reimbursements, amounts realized upon the exercise or
vesting of equity-based compensation other than RSU Awards, or any other amounts
paid to the Director) during such Plan Year shall be credited to his or her
Account, subject to the terms of this Plan. In addition, newly elected or
appointed Directors who have not performed services for the Company or its
subsidiaries during the 24-month period ending on the date of the Director’s
election or appointment to the Board may make an “initial deferral election”
(within the meaning of Treas. Reg. §1.409A-2(a)(7)) within 30 days of such
election or appointment to the Board to have any Board and committee meeting
fees (including any special committee fees, but not any periodic and/or annual
retainer payable for the year of the Director’s election or appointment to the
Board) paid during the Plan Year for services to be performed after the election
credited to his or her Account, subject to the terms of this Plan.



--------------------------------------------------------------------------------

(b) Enrollment Form. Such an election to participate in this Plan shall be in
the form of an enrollment form (“Enrollment Form”) executed by the Participant
and the Company and filed with the Administrator or its delegate. The
specifications of this Plan (including the time and form of payment of amounts
deferred hereunder) that apply to any Participant are contained in such separate
Enrollment Form executed by the Company and the Participant. The Enrollment Form
constitutes a part of this Plan and its terms are incorporated into this Plan.
Any reference herein to an election, designation or other action by a
Participant in writing shall be deemed to include an electronic election,
designation or act made on the Internet to the extent permitted by applicable
law.

 

(c) Duration of Deferral Election. An election related to fees otherwise payable
in any Plan Year shall become irrevocable on the last business day prior to the
beginning of such Plan Year or, with respect to any “initial deferral election”
made by newly elected or appointed Directors within the “first year of
eligibility” (all within the meaning of Treas. Reg. §1.409A-2(a)(7)), on the
30th day after becoming a Director and may not be modified or revoked thereafter
unless otherwise permitted by the Administrator on terms consistent with
Section 409A of the Code. An election shall be valid and effective only for the
Plan Year with respect to which the election is made and a Participant may not
change the amount of his or her Deferrals during a Plan Year. If a new election
is not made with respect to any subsequent Plan Year under this Section 2, no
part of the compensation payable for services as a Director with respect to such
subsequent Plan Year shall be credited to the Participant’s Account.

 

3. Deferred Compensation Accounts

 

(a) Investment Election. Except with respect to deferrals of Common Stock
amounts earned as an RSU Award and subject to Section 3(i), Participants may
elect, on a form or in the manner provided by the Administrator (any which form
or manner shall set forth or provide an opportunity to elect different
Investment Funds for different percentage increments of the amounts being
deferred, in accordance with rules established by the Administrator), one or
more Investment Funds to be used to determine the amount of earnings or losses
to be credited to the Participant’s Account. Although the Participant may
designate the Investment Funds, the Administrator shall not be bound by such
designation. The Administrator shall select from time to time, in its sole
discretion, the Investment Funds to be available under this Plan. If a
Participant fails to elect an Investment Fund, such Participant shall be deemed
to have elected the default Investment Fund (as specified by the Administrator)
for such Participant’s Account. Any deferral of Common Stock amounts earned as
an RSU Award shall be allocated to a Participant’s Restricted Stock Unit
Sub-Account.

 

(b) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Investment Funds are to be used for
measurement purposes only, and a Participant’s election of any such Investment
Fund, the allocation of such Participant’s Account thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account shall not be considered or construed in any manner as an
actual investment of such Participant’s

 

 

2



--------------------------------------------------------------------------------

Account in any such Investment Fund. In the event that the Company or the
trustee of the trust described in Section 5(c), in its own discretion, decides
to invest funds in any or all of the Investment Funds, no Participant shall have
any rights in or to such investments. Without limiting the foregoing, a
Participant’s Account at all times shall be a bookkeeping entry only and shall
not represent any investment made on his or her behalf by the Company. The
Participant at all times shall remain an unsecured creditor of the Company.

 

(c) Crediting of Accounts Generally.

 

(i) Subaccounts. Each Participant’s Account shall be divided into separate
subaccounts (“investment fund subaccounts”) each of which corresponds to an
Investment Fund elected by or designated for the Participant pursuant to
Section 3(a). Subject to the limitations set forth in Section 3(i), the
Administrator shall credit the investment fund subaccounts of the Participant’s
Account with an amount equal to amounts deferred by the Participant in
accordance with the Participant’s Enrollment Form under Section 2.

 

(ii) Timing of Credits.

 

(A) Deferrals of any annual Board retainer and any additional annual retainer
payable for services as a chair or member of a committee of the Board shall be
credited to the investment fund subaccounts of the Participant’s Account within
five business days of the date of the annual meeting of stockholders of the
Company.

 

(B) Deferrals of any periodic Board retainer shall be credited to the investment
fund subaccounts of the Participant’s Account within five business days of the
date upon which such retainer becomes payable;

 

(C) Deferrals of Board and committee meeting fees (including any special
committee fees) shall be credited on the last business day of the calendar
quarter in which such fees otherwise would have been paid in cash.

 

(D) Deferrals of Common Stock amounts earned as an RSU Award shall be credited
on the date of grant of such RSU Award.

 

(E) Any Deferrals credited to the Stock Equivalent Sub-Account or the Restricted
Stock Unit Sub-Account shall be applied on the date specified in subsections
(A), (B), (C) or (D), as applicable, to the hypothetical purchase of whole or
fractional shares of the Common Stock, determined by dividing the amount of such
compensation by the Fair Market Value of a share of Common Stock on the date the
related compensation is or otherwise would be paid (or, with respect to
subsection (D), such determination shall be made on the date of grant).

 

(iii) Performance. A Participant’s Account shall be credited or debited as of
each business day based on the performance of each Investment Fund, as
determined by the Administrator in its sole discretion based on the performance
of the

 

3



--------------------------------------------------------------------------------

Investment Funds themselves, until all amounts credited to such Participant’s
Account under this Plan have been distributed and the Participant’s Account
shall also be credited with an amount equal to any Deferrals and debited by
amounts equal to all payments to the Participant and/or his or her Beneficiary.

 

(d) Stock Equivalent Sub-Account and Restricted Stock Unit Sub-Account.

 

(i) Dividends. The Participant’s Stock Equivalent Sub-Account and Restricted
Stock Unit Sub-Account shall also be credited on the date cash dividends are
paid with a hypothetical number of whole or fractional shares of the Common
Stock equivalent to the quotient of (i) any cash dividend payment on the number
of shares of Common stock equal to the number of hypothetical shares of Common
Stock in the Participant’s Stock Equivalent Sub-Account or Restricted Stock Unit
Sub-Account on the record date for such dividend and (ii) the Fair Market Value
of a share of Common Stock on the applicable dividend payment date.

 

(ii) Recapitalization or Reorganization of Company. In the event of any change
in outstanding Common Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares,
spin-off or other similar corporate change affecting the Common Stock, the
Administrator shall make such adjustments, if any, that it deems appropriate in
the number of hypothetical shares of Common Stock then credited to Participants’
Accounts. Any and all such adjustments shall be conclusive and binding upon all
parties concerned.

 

(iii) Shares Subject to Plan. The maximum number of hypothetical shares of
Common Stock that may be credited to the Stock Equivalent Sub-Account and the
Restricted Stock Unit Sub-Account may not exceed two million shares in the
aggregate. This number is subject to adjustment to take into consideration
adjustment in the number of outstanding shares of Common Stock as described in
the preceding Section 3(d)(ii).

 

(e) Change of Investment Elections. A Participant may elect to change the
Investment Fund allocations of the Participant’s Account (other than the
Restricted Stock Unit Sub-Account) daily by filing an election, on a form or in
the manner provided by the Administrator, which election specifies in whole
percentages the amounts to be transferred and specifies the new Investment Fund;
provided, however, that (x) amounts not credited to the Interest Accrual
Sub-Account as of the Restatement Effective Date may not be transferred to the
Interest Accrual Sub-Account at any time thereafter, (y) amounts not previously
credited to the Stock Equivalent Sub-Account may not be transferred to the Stock
Equivalent Sub-Account at any time other than in accordance with Section 3(g)
and the Company’s insider trading policy and (z) no amounts credited to the
Stock Equivalent Sub-Account may be transferred to any other Investment Fund.
Any election to change an Investment Fund shall be effective on the first
business day following the receipt by the Administrator of such election.
Participants who incur a Severance but have not yet commenced distributions
under Section 4 or Participants or

 

4



--------------------------------------------------------------------------------

Beneficiaries who are receiving installment payments may continue to make
investment elections pursuant to this Section 3(e), except as otherwise
determined by the Administrator.

 

(f) Administrative Discretion. The Administrator may determine at any time in
its sole discretion that no additional Deferrals shall be credited to the Stock
Equivalent Sub-Account of any Participant. In the event all Stock Equivalent
Sub-Accounts are frozen, the Administrator may permit any affected Participant
to change such Participant’s Investment Fund allocation with respect to future
Deferrals.

 

(g) Compliance with the Exchange Act.

 

(i) Any Participant or Beneficiary who is subject to Section 16 of the Exchange
Act shall have his or her Investment Fund elections under this Plan subject to
the requirements of the Exchange Act, as interpreted by the Administrator. Any
such Participant or Beneficiary who elects to have any portion of his or her
Account invested in the Stock Equivalent Sub-Account may not make an election
with the opposite effect under any other Company-sponsored plan until six months
and one day following the original election. Any such Participant or Beneficiary
who wishes to elect any change affecting the time or form of distribution of his
or her Stock Equivalent Sub-Account or Restricted Stock Unit Sub-Account balance
must first obtain the prior approval of the Administrator.

 

(ii) Notwithstanding any other provision of this Plan or any rule, instruction,
Enrollment Form or other form, this Plan and any such rule, instruction or form
shall be subject to any additional conditions or limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3) and Rule 10b-5 promulgated under the Exchange Act that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, such Plan provision, rule, instruction or form
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

 

(h) Vesting of Amounts Credited to Restricted Stock Unit Sub-Account. Amounts
credited to a Participant’s Restricted Stock Unit Sub-Account pursuant to
Sections 3(c)(ii)(D) and 3(d)(i)-(ii) with respect to an RSU Award shall be
subject to the same vesting schedule that applies to such RSU Award. In the
event such Participant forfeits any portion of such RSU Award pursuant to the
terms of the underlying RSU Award agreement, such Participant shall forfeit the
corresponding unvested balance in his or her Restricted Stock Unit Sub-Account
that is allocable to such RSU Award.

 

(i) Interest Accrual Sub-Account.

 

(i) Notwithstanding any other provisions of this Plan to the contrary, effective
as of Restatement Effective Date, no new Deferrals shall be credited to a
Participant’s Interest Accrual Sub-Account.

 

5



--------------------------------------------------------------------------------

(ii) Amounts credited to a Participant’s Interest Accrual Sub-Account as of the
Restatement Effective Date shall continue to be credited with interest following
the Restatement Effective Date, with the rate of interest to be determined
pursuant to the same determination process in effect on the Restatement
Effective Date. Notwithstanding the foregoing, the Administrator, in its sole
discretion, may change the rate of interest to be credited to the Interest
Accrual Sub-Account at any time after the Restatement Effective Date, provided
that any such change shall (a) apply only with respect to accruals of interest
after the Administrator approves such change and (b) comply with Treasury Reg.
§1.409A-1(o).

 

4. Distribution

 

(a) Distribution Election. At the time of election to participate in this Plan,
a Participant shall also make elections with respect to the timing and method of
distribution of his or her Account determined on a Plan Year basis except in
connection with distributions on account of the Participant’s death. Such
elections shall be contained in the document referred to in Section 2(b),
executed by the Participant and filed with the Administrator or its delegate.

 

(b) Distribution Options. A Participant may elect to receive payment of his or
her Account determined on a Plan Year basis in (1) a single payment or (2) in 10
annual installments. The election shall direct that the first installment (or
the single payment if the Participant has so elected) be paid as soon as
administratively practicable following the first business day of April of the
Plan Year following either (i) the Plan Year in which the Participant has a
Severance and ceases to be a Director of the Company, or (ii) the later of
(x) the Plan Year in which the Participant has a Severance and ceases to be a
Director of the Company or (y) the year in which the Participant attains the age
specified in such election, which age shall not be later than age 72; provided,
however, that if a Participant is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code) as of the date of the Participant’s
Severance, the first installment payment or the single payment shall not be made
until the later of (A) the date in April determined above or (B) the earlier of
the first business day of the seventh (7th) month following such Severance or
the date of the Participant’s death. Each distribution shall be made pro-rata
from (a) amounts not credited to the Participant’s Stock Equivalent Sub-Account
or the Restricted Stock Unit Sub-Account, (b) amounts credited to the
Participant’s Stock Equivalent Sub-Account and (c) vested amounts credited to
the Participant’s Restricted Stock Unit Sub-Account, each as determined on the
applicable payment date (determined on a Plan Year basis). Each distribution
shall be determined by multiplying the value of the Participant’s Account as of
the most recent Valuation Date (determined on a Plan Year basis) by a fraction.
The numerator of the fraction shall be one (1) and the denominator of the
fraction shall be the number of annual installments remaining to be paid (which,
in the case of a single payment, shall be one (1)). For purposes of this
Section 4(b), the value of the Stock Equivalent Sub-Account and the vested
portion of the Restricted Stock Unit Sub-Account on any payment date shall be
determined by multiplying the number of such hypothetical shares of Common Stock
allocated to the Stock Equivalent Sub-Account and the vested portion

 

6



--------------------------------------------------------------------------------

of the Restricted Stock Unit Sub-Account, respectively, by the Fair Market Value
of a share of Common Stock as of the most recent Valuation Date. If no
distribution election is made or if the distributable amount (determined on a
Plan Year basis) is less than $5,000, the distribution shall be in a single
payment. For purposes of the immediately preceding sentence, if a Participant
elects to receive a distributable amount in the form of annual installments, the
distributable amount shall be determined as of the most recent Valuation Date
prior to the payment date of the first annual installment.

 

If a Participant dies after the date distributions commence pursuant to this
Section 4(b), the Participant’s Account shall continue to be distributed to the
Participant’s Beneficiary or Beneficiaries designated in writing by the
Participant, or if no designation has been made, to the estate of the
Participant, in accordance with the Participant’s election under this
Section 4(b).

 

(c) Form of Distributions. All distributions (other than distributions from the
Stock Equivalent Sub-Account and the Restricted Stock Unit Sub-Account) shall be
in cash. All distributions from the Stock Equivalent Sub-Account and the
Restricted Stock Unit Sub-Account shall be in whole shares of Common Stock, with
the number of such shares determined by dividing (i) the pro rata portion of the
Account distributable from each such subaccount pursuant to Section 4(b), by
(ii) the Fair Market Value of a share of Common Stock as of the most recent
Valuation Date. In no event shall the Company be required to issue fractional
shares in connection with a distribution of a Participant’s Stock Equivalent
Sub-Account or Restricted Stock Unit Sub-Account. The value of fractional
hypothetical shares of Common Stock shall be distributed in cash, based on the
Fair Market Value of a share of Common Stock as of the most recent Valuation
Date.

 

(d) Death. If a Participant dies before the date distributions commence pursuant
to Section 4(b), the Participant’s Account (valued as of the most recent
Valuation Date) shall be distributed to the Participant’s Beneficiary or
Beneficiaries designated in writing by the Participant, or if no designation has
been made, to the estate of the Participant, in a single payment on the first
business day of the Plan Year following the year of death.

 

(e) Installment Distributions. Installments subsequent to the first installment
to the Participant, or to a Beneficiary or to the Participant’s estate, shall be
debited from a Participant’s Account on the first business day of each
succeeding Plan Year and paid promptly thereafter until the entire amount
credited to the Participant’s Account shall have been paid. The balance of the
Account held pending distribution shall continue to be credited with earnings,
determined in accordance with Section 3.

 

(f) Change in Control. If a Change in Control occurs, a Participant who has not
received a complete distribution of the amounts credited to his or her Account
as of the date of the Change in Control shall receive a distribution of all
amounts remaining in the Participant’s Account in a single payment on the first
business day of the month following the month in which the Change in Control
occurs and all Deferrals under this

 

7



--------------------------------------------------------------------------------

Plan shall cease upon the Valuation Date immediately preceding the date the
distribution is made to the Participant. For purposes of this Section 4(f), the
amount of the Participant’s Account shall be valued as of the Valuation Date
(which valuation shall include any Deferrals credited upon such date)
immediately preceding the date the distribution is made to the Participant
pursuant to this Section.

 

(g) Hardship Distribution. A Participant shall be permitted to request a
Hardship Distribution of all or a portion of such Participant’s Account under
this Plan prior to the applicable date of distribution, subject to the following
restrictions:

 

(i) The request for a Hardship Distribution shall be made by filing such form
and documentation as is required by the Administrator.

 

(ii) The Administrator shall have made a determination in its sole discretion
that the circumstances giving rise to the requested distribution constitute a
Hardship in accordance with Treas. Reg. §1.409A-3(i)(3)(i)-(iii).

 

(iii) The Hardship Distribution amount shall be valued as of the date the
election form described in subsection (i) is approved by the Administrator and
shall be paid as soon as administratively feasible thereafter. Any Hardship
Distribution amount shall be limited to the maximum amount that may be
distributed in compliance with Treas. Reg. §1.409A-3(i)(3)(ii).

 

(iv) The Administrator shall have the discretion, in the case of a Hardship
Distribution petition, to cancel the applicable Participant’s future Deferrals
(which cancellation may be in addition to or instead of a Hardship Distribution)
in accordance with Treas. Reg. §1.409A-3(j)(4)(viii).

 

5. Miscellaneous

 

(a) Assignment Prohibited. The right of a Participant to any deferred fees
and/or earnings thereon shall not be subject to assignment by the Participant.

 

(b) Benefits Unfunded. Except as provided in Section 5(c), the benefits provided
by this Plan shall be unfunded. All amounts payable under this Plan shall be
paid from the general assets of the Company, and nothing contained in this Plan
shall require the Company to set aside or hold in trust any amounts or assets
for the purpose of paying benefits to any Participant or Beneficiary. This Plan
shall create only a contractual obligation on the part of the Company, and each
Participant shall have the status of a general unsecured creditor with respect
to the benefit obligations hereunder or any other obligation of the Company to
pay benefits pursuant hereto. Any funds of the Company available to pay benefits
pursuant to this Plan shall be subject to the claims of general creditors of the
Company, and may be used for any purpose by the Company.

 

(c) Grantor Trust. Although the Company is responsible for the payment of all
benefits under this Plan, the Company may, in its discretion, contribute funds
or assets (including insurance policies on the life of any or all Participants
and securities issued by

 

8



--------------------------------------------------------------------------------

the Company) to a grantor trust for the purpose of paying benefits under this
Plan and to assist it in accumulating shares of Common Stock and cash needed to
fulfill its obligations under this Plan; provided, however, that no funds or
assets shall be contributed to any such trust if such contribution would violate
applicable law or result in the imposition of the additional tax under
Section 409A. Such trust may be irrevocable, but assets of the trust shall be
subject to the claims of creditors of the Company, as the Company may deem
necessary or advisable to prevent such funding from causing the Participants to
be taxed on any such trust assets. To the extent any benefits provided under the
terms of this Plan are actually paid from the trust, the Company shall have no
further obligation with respect thereto. To the extent any benefits provided
under the terms of this Plan are not paid from the trust, such benefits shall
remain the obligation of and shall be paid by the Company. The Participants
shall have the status of unsecured creditors insofar as their legal claim for
benefits under this Plan and the Participants shall have no security interest or
preferred claim in or to the assets of any such grantor trust.

 

(d) Account Statements. The Company (or its delegate) shall, at least annually
at the end of each Plan Year, prepare and distribute written reports to the
Participants and to the Administrator that set forth the amounts or the number
of hypothetical shares of Common Stock credited to each Participant’s Account.

 

(e) Nonforfeitable Benefit. Subject to Section 3(h), a Participant’s interest in
his or her Account shall at all times be 100% vested and nonforfeitable.

 

(f) Amendment. The Company shall have the right to amend this Plan in whole or
in part from time to time by resolution of the Board, and to amend and cancel
any amendments; provided, however, that no action under this Section shall
cancel or reduce the amount of the Participant’s previously accrued vested
benefits. Any amendment shall be in writing and be adopted by the Board. The
action of the Board adopting any amendment may, but is not required to, be
evidenced by the execution of such amendment by a duly authorized officer of the
Company. The Participants shall be bound thereby.

 

(g) Termination. The Company expects to continue this Plan indefinitely, but
does not obligate itself to do so. The Company reserves the right to discontinue
and terminate this Plan at any time, for any reason (including a change, or an
impending change, in the tax laws of the United States or of any state), by
resolution of the Board. Termination of this Plan shall be binding on the
Participants, but in no event may such termination reduce the Participants’
previously accrued vested benefits. If this Plan is terminated, the
Participants’ previously accrued vested benefits shall be paid in accordance
with the terms of this Plan or on a schedule determined by the Administrator
that complies with the applicable requirements of Treas. Reg.
§1.409A-3(j)(4)(ix).

 

(h) Withholding. If the whole or any part of any Participant’s benefit shall
become liable for the payment of any estate, inheritance, income, employment or
other tax which the Company is required to pay or withhold, the Company shall
have the full power and authority to withhold and pay such tax out of any monies
or other property in

 

9



--------------------------------------------------------------------------------

its hand for the benefit of the Participant whose benefits hereunder are so
liable to the extent permitted by Section 409A of the Code. Prior to making any
payment, the Company may require such releases or other documents from any
lawful taxing authority as it shall deem necessary. To the extent benefits paid
hereunder are wages or compensation, the Company shall be entitled to deduct,
withhold and pay any applicable income or employment taxes that it determines
are required to be withheld by the Company from amounts otherwise payable to the
Participant hereunder.

 

(i) Governing Law. This Plan shall be construed, governed and administered in
all respects in accordance with the laws of the State of California without
regard to principles of conflict of laws. If any provisions of this instrument
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

 

(j) Gender, Tense, and Headings. In this Plan, whenever the context so
indicates, the singular or plural number and the masculine, feminine, or neuter
gender shall be deemed to include the other. Headings and subheadings in this
Plan are inserted for convenience of reference only and are not considered in
the construction of the provisions hereof.

 

(k) Successors and Assigns. This Plan shall inure to the benefit of, and be
binding upon, the Company, its successors and assigns and the Participants and
their heirs, executors, administrators and legal representatives.

 

(l) Disputes. In the event of a dispute involving any individual’s right to
receive the benefit hereunder, the Company may enter an interpleader action.
Payment of the benefit to a court of competent jurisdiction with proper notice
to the appropriate parties in dispute shall be in full satisfaction of all
claims against the Company as to this Plan.

 

(m) Full Satisfaction. Any payment to a Participant or Beneficiary in accordance
with the provisions of this Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Company.

 

(n) Plan Administrator. The Administrator shall have discretionary authority to
construe and interpret the terms of this Plan and to make all determinations
relating to its administration, including the determination of disputed benefit
claims, unless and until the Administrator delegates such authority to an
individual or another committee as set forth below. Action of the Administrator
may be taken with or without a meeting; provided, however, that any action shall
be taken only upon the vote or other affirmative expression of a majority of the
members qualified to vote with respect to such action. If a member of the
Administrator is a Participant whose benefits are subject to this Plan, such
member shall not participate in any decision which solely affects his or her
status as a Participant. In the event the Administrator becomes deadlocked on
the determination of any disputed benefit claim, the determination of such claim
shall be

 

10



--------------------------------------------------------------------------------

determined by the full Board. The Administrator or the Board, as the case may
be, shall be authorized to adopt rules and procedures relating to its duties
under this Plan.

 

The Administrator may delegate its administrative authority under this Plan to
an individual or a committee of one or more individuals (who need not be a
member of the Board), and the term “Administrator” shall apply to any person or
persons to whom such authority has been delegated. If administration is
delegated to an individual or a committee of one or more individuals, the
individual or committee shall have, in connection with the administration of
this Plan, the powers theretofore possessed by the Administrator, subject,
however, to such resolutions not inconsistent with the provisions of this Plan,
as may be adopted from time to time by the Administrator and except when the
exercise of such authority would materially affect the cost of this Plan to the
Company or materially increase benefits to Participants. The Administrator may
terminate its delegation of administrative authority at any time and revest in
the Administrator the administration of this Plan. Notwithstanding anything to
the contrary in this Section 5(n), the Administrator may delegate its
administrative authority under this Plan to an individual or committee without
taking formal action pursuant to this Section 5(n), and any such delegate may
act within the scope of its delegated authority without approval by the
Administrator of any such act pursuant to this Section 5(n).

 

(o) Section 409A Compliance.

 

(i) Notwithstanding any other provisions of this Plan to the contrary and to the
extent applicable, it is intended that this Plan comply with the requirements of
Section 409A of the Code, and this Plan shall be interpreted, construed and
administered in accordance with this intent, so as to avoid the imposition of
taxes and penalties on Participants pursuant to Section 409A of the Code. The
Company shall have no liability to any Participant, Beneficiary or otherwise if
this Plan or any amounts paid or payable hereunder are subject to the additional
tax and penalties under Section 409A of the Code.

 

(ii) Prior to the Restatement Effective Date, the Company operated this Plan in
good faith compliance with Section 409A of the Code and certain Internal Revenue
Service transitional rules then in effect. Written deferral and distribution
elections made during, or with respect to, Plan Years 2005-2008 shall remain in
effect hereunder, even to the extent that the specific election choices offered
for such years may not be available under this Plan and/or specific election
choices available under this Plan may not have been offered, provided that
subsequent actions with respect to such elections (e.g., changes thereto, forms
of distribution, claims procedures) shall be governed by the terms of this Plan.

 

6. Definitions

 

(a) Account. The record maintained by the Administrator to determine each
Participant’s interest under this Plan. Such Account shall be divided into
subaccounts (on a Plan Year basis or such other basis determined by the
Administrator (including as

 

11



--------------------------------------------------------------------------------

provided in Section 3(c)(i)) and shall be reflected as a book reserve entry in
the Company’s accounting records.

 

(b) Administrator. The Compensation Committee of the Board or any delegate
thereof.

 

(c) Beneficiary. The person or persons (natural or otherwise) last designated in
writing by a Participant in accordance with Section 4(a) to receive any
undistributed benefits under this Plan in the event of the Participant’s death.

 

(d) Board. The Board of Directors of the Company.

 

(e) Change in Control. A “change in control event” described in Treas. Reg.
§1.409A-3(i)(5).

 

(f) Code. Has the meaning ascribed to such term in the Preamble. Any reference
to any section of the Code shall also be a reference to any successor provision
and any Department of the Treasury regulation promulgated thereunder.

 

(g) Common Stock. The Company’s common stock, par value $1.00 per share.

 

(h) Company. Has the meaning ascribed to such term in the Preamble. Any
reference to the Company shall also be a reference to any successor corporation.

 

(i) Deferrals. The amount credited to the Participant’s Account under this Plan
to reflect his or her interest in this Plan attributable to his or her elective
deferrals made pursuant to Section 2(a).

 

(j) Director. Any member of the Board who is not an employee of the Company or
of any of its subsidiaries.

 

(k) Effective Date. The Effective Date of this Plan shall be July 1, 1998.

 

(l) Enrollment Form. The form executed by the Company and the Participant which
sets forth the Participant’s Deferral elections and other specifications of this
Plan applicable to the Participant.

 

(m) Exchange Act. The Securities Exchange Act of 1934, as amended, and the
applicable rules and regulations thereunder. Any references to any section of
the Exchange Act shall also be a reference to any successor provision.

 

(n) Fair Market Value. The closing price of the Common Stock on the New York
Stock Exchange at the close of normal trading hours for that day, or, if the New
York Stock Exchange is closed on that day, the next preceding day on which the
New York Stock Exchange was open.

 

12



--------------------------------------------------------------------------------

(o) Hardship. A severe financial hardship to the Participant resulting from
(i) an illness or accident of the Participant, the Participant’s spouse, the
Participant’s Beneficiary or the Participant’s dependent (as defined in
Section 152 of the Code, without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B)), (ii) loss of the Participant’s property due to casualty, or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. The events that would
constitute a Hardship will depend upon the facts and circumstances of each case,
but, in any case, a Hardship Distribution may not be made to the extent that
such Hardship does not satisfy the requirements of Treas. Reg.
§1.409A-3(i)(3)(i).

 

(p) Hardship Distribution. A distribution due to Hardship made in accordance
with Section 4(g).

 

(q) Interest Accrual Sub-Account. An interest-bearing investment fund to which
Deferrals and earnings thereon were credited prior to the Restatement Effective
Date. As of the Restatement Effective Date, the Interest Accrual Sub-Account
shall be governed by Section 3(e) and Section 3(i).

 

(r) Investment Fund. One or more of the investment funds selected by the
Administrator pursuant to Section 3(a) which shall be used to determine the
return to be credited to each Participant’s Account. The Stock Equivalent
Sub-Account and the Restricted Stock Unit Sub-Account shall be considered an
Investment Fund for purposes of this Plan.

 

(s) Participant. A Director of the Company who completes an Enrollment Form and
has not received a complete distribution of all amounts credited to his or her
Account.

 

(t) Plan. The Mattel, Inc. Deferred Compensation Plan for Non-Employee
Directors, as it may hereafter be amended.

 

(u) Plan Year. The period with respect to which the records of this Plan are
maintained which shall be the twelve consecutive month period ending
December 31.

 

(v) Restatement Effective Date. Has the meaning ascribed to such term in the
Preamble.

 

(w) Restricted Stock Unit Sub-Account. An investment fund subaccount that is
established for each Participant electing to defer all of his or her RSU Award
and that is credited with the hypothetical purchase of whole or fractional
shares of Common Stock to reflect amounts credited to such subaccount. The
Participant shall not have any rights as a stockholder of the Company with
respect to the hypothetical shares of Common Stock credited to the Restricted
Stock Unit Sub-Account. Cash dividends, if any, shall be credited to a
Participant’s Restricted Stock Unit Sub-Account in accordance with
Section 3(d)(i) and the number of hypothetical shares of Common Stock credited
to Restricted Stock Unit Sub-Accounts shall be adjusted in accordance with
Section 3(d)(ii).

 

13



--------------------------------------------------------------------------------

Amounts credited to a Participant’s Restricted Stock Sub-Account shall be
subject to the vesting provisions set forth in Section 3(h).

 

(x) RSU Award. A “restricted stock unit” award made to a Participant under the
Mattel, Inc. 2005 Equity Compensation Plan, as it may be amended from time to
time, or any successor plan or arrangement.

 

(y) Severance. A Participant’s “separation from service” within the meaning of
Treas. Reg. §1.409A-1(h), whether voluntary or involuntary.

 

(z) Stock Equivalent Sub-Account. An investment fund subaccount that is credited
with the hypothetical purchase of whole or fractional shares of Common Stock.
The Participant shall not have any rights as a stockholder of the Company with
respect to the hypothetical shares of Common Stock credited to the Stock
Equivalent Sub-Account. Cash dividends, if any, shall be credited to a
Participant’s Stock Equivalent Sub-Account in accordance with Section 3(d)(i)
and the number of hypothetical shares of Common Stock credited to Stock
Equivalent Sub-Accounts shall be adjusted in accordance with Section 3(d)(ii).

 

(aa) Valuation Date. The last business day of each month within the Plan Year
and such other dates as may be determined by the Administrator for valuing
Participant Accounts.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer.

 

    MATTEL, INC.

Dated:    12-19-08                

    By:   /s/ ALAN KAYE        

 

14